DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 9.  The phrases “the first control connection” and “the main valve” lack proper antecedent basis. 
Re: claim 10.  The phrases “the first control connection” and “the second control connection” lack proper antecedent basis.
Re: claim 22.  The phrases “the second 3/2 way outlet valve” and “the second control pressure” lack proper antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2011/0147141 to Schnittger et al.
Re: claim 1.  Schnittger et al. show in figure 1 an electropneumatic trailer supply module for an electropneumatic parking brake system for a tractor/trailer combination, the electropneumatic trailer supply module comprising:
a supply connection connected to element 10 configured to connect to a compressed air supply as described in paragraph [0032], a trailer supply connection 30 configured to deliver a supply pressure for a trailer vehicle, 
a pneumatically controlled main valve unit 22 configured to provide the supply pressure to the trailer supply connection, and an electropneumatic pilot control unit 72 or 14, 72 configured to select at least a first control pressure at the pneumatically controlled main valve unit 22, wherein when the first control pressure exceeds a 
Re: claims 2 and 9.  Schnittger et al. show in figure 1 the limitation wherein the supply pressure selected by the pneumatically controlled main valve unit 22 can be i.e. capable of selected as a second control pressure at the pneumatically controlled main valve unit 22, for the pneumatic maintenance of the selected supply pressure as broadly recited.
Re: claim 3.  Schnittger et al. show in figures 1 and 11 the limitation wherein if the second control pressure exceeds a predefined second threshold value of the pneumatically controlled main valve unit, the switching position is maintained, and wherein if the second control pressure falls short of the predefined second threshold value of the pneumatically controlled main valve unit, the main valve unit switches and the trailer supply connection is configured to be vented.  According to MPEP 2111.04 the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. Examiner notes that Schnittger et al. show in figure 1 the structure (i.e. the pneumatically controlled main valve unit 22 and the trailer supply connection 30) for performing the function should the condition occur.

Re: claim 5.  Schnittger et al. show in figure 1 in the alternate interpretation the limitation wherein the feedback line is connected to the electropneumatic pilot control unit 72, wherein the electropneumatic pilot control unit is configured to allow the selection of the second control pressure on the pneumatically controlled main valve unit in a current less switching position.
Re: claim 6.  Schnittger et al. show in figure 1 the limitation wherein the feedback line has a throttle 18.
Re: claim 7.  Schnittger et al. show in figure 1 the limitation wherein the first and second control pressures are assigned to a joint control area or line 42 of the pneumatically controlled main valve unit 22.
Re: claim 8.  Schnittger et al. show in figure 1 the limitation wherein the pneumatically controlled main valve unit includes a main valve 22 configured as a 3/2 way valve as shown with a first main valve connection connected to line 16 connected to the supply connection connected to element 10, a second main valve connection connected to element 42 connected to the trailer supply connection 30, a third main valve connection or line 48 connected to a venting device 78, and a first control connection connected to the line to the right of element 72 that connects with element 
Re: claims 11, 14,  and 20.  Schnittger et al. show in figure 1 the limitation wherein the electropneumatic pilot control unit has an inlet valve 14 and an outlet valve 72.
Re: claims 12 and 13.  Schnittger et al. show in figure 1 the limitation wherein the inlet valve 14 is assigned to an inlet circuit shown to the left of the valve 14 and the outlet valve 72 is assigned to an outlet circuit to the left (cl. 12) or right (cl. 13) of the valve 72 and wherein the inlet circuit and the outlet circuit are pneumatically connected. 
Re: claim 15.  Schnittger et al. show in figure 1 the limitation wherein the 2/2 way inlet valve 14 has a 2/2 way inlet valve connection on the left connected to the supply connection which is connected to element 10 and a second 2/2 way inlet valve connection on the right connected to the pneumatically controlled main valve unit 22.
Re: claims 16 and 17.  See paragraph [0031] with regards to the 3/2 way valve limitation.
Re: claims 18 and 19.  See paragraph [0031] with regards to the 2/2 way valve.
Re: claim 21.  Schnittger et al. show in figure 1 the limitation wherein the 3/2 way outlet valve 72 has a first 3/2 way outlet valve connection on the bottom left connected to a venting device, a second 3/2 way outlet valve connection on the right connected to the main valve unit 22 and a third 3/2 way outlet valve connection or top left connected to the trailer supply connection 30 via intervening elements.
Re: claim 22.  Schnittger et al. show in figure 1 in an alternate interpretation the electropneumatic pilot control unit has an inlet valve 14 and an outlet valve 78 wherein 
	Re: claim 26.  Schnittger et al. show in figure 1 an electropneumatic parking brake module comprising a parking brake unit or system as described in paragraph [0006], at least one spring accumulator connection for connecting at least one spring brake cylinder as described in paragraph [0034], and an electropneumatic trailer supply module as claimed in claim 1 wherein the paring brake unit receives a second supply pressure from the supply connection attached to element 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittger et al. in view of WO-2015154787 (WO’787).
Schnittger et al. are silent with regards to the module having an electronic control unit.
WO’787 teaches in figure 1 the use of an electronic control unit 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electronic trailer supply module of Schnittger et al. to have included an electronic control unit, in view of the teachings of WO’787, in order to provide a means of actively controlling the trailer supply module to improve the braking function of the tractor trailer.
Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittger et al. in view of US Patent 5069472 to Parr et al.
Schnittger et al. are silent with regards to the recitation of a pressure sensor.
Parr et al. teach in claim 5 the use of a pressure sensor used to detect a condition of a trailer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the trailer supply module of Schnittger et al. to have included a pressure sensor, in view of the teachings of Parr et al., in order to provide a means of effectively detecting the presence and condition of an attached trailer to provide proper braking capacity.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittger et al. in view of US Patent 7336159 to Fackrell et al.

Fackrell et al. teach in claim 1 the use of a trailer control unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the module of Schnittger et al. to have included a trailer control unit, in view of the teachings of Fackrell et al., in order to provide a means of trailer identification and to send trailer condition information to a remote location for more accurate control of the tractor trailer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents: DE-102012000435, GB-2472461, DE-102008063952, and DE-102008048207 teach the use of similar brake devices for a towing vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






mmb
February 26, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657